Citation Nr: 1507113	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to a compensable evaluation for left ear hearing loss disability.

3.  Evaluation of acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In May 2014, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In July 2014, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of right ear hearing loss for VA purposes.

2.  The Veteran's left ear hearing loss disability has been shown to be manifested by no worse than Level II hearing in the left ear.

3.  The Veteran's acquired psychiatric disorder has most nearly approximated occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood due to such symptoms as gross impairment in thought process and communication, intermittent decline in maintaining minimal personal hygiene, significant anxiety, depression, isolation, hyperarousal and hypervigilance, memory loss, nightmares, flashbacks, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86 Diagnostic Code 6100 (2014).

3.  The criteria for a 70 percent disability rating for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  In January and September 2011, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was further advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The notice also provided information as to how VA assigns disability ratings and effective dates.  The Board notes that the claims for an increase are "downstream" issues in that they arose following the initial grant of service connection.  The claims were most recently readjudicated in the November and December 2014 Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, Social Security Administration (SSA) records, and lay statements from the Veteran.  The Veteran was also provided VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014). 
To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's MOS in the military shows that he was a flight crewmember.  Thus, the Board concedes that he was exposed to harmful noise.  

Service treatment records show that the Veteran's hearing was diagnosed as clinically normal, however threshold shifts are shown.

The Veteran underwent VA audiological examinations in October 2011 and September 2014 that yielded the following results:

October 2011



HERTZ



1000
2000
3000
4000
RIGHT
20
20
30
35
September 2014



HERTZ



1000
2000
3000
4000
RIGHT
25
25
35
35

The speech discrimination scores were 94 percent in October 2011 and 100 percent in September 2014.  

The Board finds that these examination results do not show hearing loss for VA purposes.  38 C.F.R. § 3.385.  The audiometric findings do not meet the criteria for a grant of service connection for right ear hearing loss.

Despite the Veteran's credible assertions of hearing loss since service, service connection cannot be granted for the Veteran's right ear.  While the Veteran has sensorineural hearing loss in his right ear, his medical examinations show that the level of hearing loss does not meet the necessary criteria to be considered a disability under VA law.  In this instance, the Board finds that the Veteran's October 2011 and September 2014 VA examinations are more probative evidence as these medical providers used their medical training and experience to perform audiological examinations using puretone audiometry testing, upon which the Board's decision is based under 38 C.F.R. § 3.385. 

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent any other evidence of current disability, the Board is constrained to deny this claim.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Evaluation 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

In rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities have not significantly changed and a uniformed evaluation is warranted for both.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left ear hearing loss

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (DC) (2014).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran perfected an appeal to reevaluate his service-connected left ear hearing loss disability.  At the outset, the Board observes that service connection for the disability at issue has been established effective from September 23, 2011.

In this case, the record reflects that the Veteran underwent VA audiometric examination in September 2014.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
30
35
45
45

Speech audiometry revealed speech recognition ability of 88% in the left ear.

In reviewing the clinical evidence of record, the Board finds that the September 2014 audiological findings demonstrate that a compensable evaluation is not warranted.  In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of the audiometric evaluation reveal that the Veteran had Level II hearing for the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted.  Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2014).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the September 2014 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2014).

The Board has carefully considered the Veteran's contentions.  His assertions of left ear hearing difficulty are insufficient to establish entitlement to a higher evaluation for left ear hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his left ear hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.

Thus, although the Veteran asserts that his left ear hearing loss warrants a higher evaluation, he is not a licensed practitioner and is not competent to establish the specific degree of auditory acuity.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings on audiological evaluation in September 2014 are of greater probative value than the Veteran's statements regarding the severity of his left ear hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's left ear hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for left ear hearing loss disability, and the claim must be denied.

Extraschedular Consideration for left ear hearing loss

The Board has considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  The Court of Appeals for Veterans Claims has held that audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.

Acquired psychiatric disorder

The Veteran's acquired psychiatric disorder has been rated as 50 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The General Rating Formula outlines six disability levels from zero to 100 percent, each defined using a similar format.  For instance, all five of the non-zero disability ratings in the General Rating Formula require some degree of occupational and social impairment.  All non-zero disability levels are also associated with objectively-observable symptomatology, and the veteran's impairment must be due to those symptoms.  Most importantly, as the ratings increase from 10 to 100 percent, the associated symptoms become noticeably more severe.  Most of the General Rating Formula is dedicated to associating certain symptoms with certain disability ratings, and to this end, the regulation's plain language highlights its symptom-driven nature.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. 

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

At a March 2011 VA examination, the Veteran reported a "kinda sad, borderline depressed" mood.  He stated he has insomnia, loss of interest in usual activities, fatigue, excessive or inappropriate guilt, difficulty making decisions, and difficulty concentrating.  He indicated that he has anxiety attacks every few weeks when he feels out of control.  

The examiner indicated that the Veteran's affect was euthymic.  She found no formal thought disorder.  She noted that there were no suicidal plans or intent and that the Veteran was able to maintain personal hygiene and basic activities of daily living.  She stated that the Veteran had orientation to person, place, and time and no obsessive or ritualistic behavior which interferes with routine activities.  The examiner did note a presence of depression, depressed mood, and anxiety.  She also indicated the Veteran displayed memory loss and sleep impairment.  The examiner opined that the Veteran's psychiatric symptoms have a mild impact on his psychological, social and occupational functioning.  She assigned a GAF score of 58, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

A letter from a VA psychiatrist dated April 2014 was submitted into the record.  He stated that while the Veteran worked many years in the auto body industry, he was unable to maintain employment due to his signs and symptoms of PTSD.  He noted the Veteran's co-morbid diagnosis of major depressive disorder and alcohol use disorder which is in full sustained remission.  He reported that the Veteran's symptoms consist of significant anxiety, depression, isolation, hyperarousal and hypervigilance.  He indicated that the Veteran has gross impairment in his thought process and communication.  He stated the Veteran has difficulty in public situations, a general mistrust of others and only feels safe in his home.  He noted that while the Veteran does have some social support, he has a limited range of affect even with those close to him.  He opined that the Veteran's current symptoms have resulted in marked limitations in occupational, social and daily functioning, including an intermittent decline in marinating minimal personal hygiene.  

VA treatment records show the Veteran has a history of PTSD, generalized anxiety disorder, major depressive disorder and alcohol dependence, which require individual psychotherapy and medication management.  The Veteran reports depressed mood, anxiety, poor memory, decreased concentration, sleep disturbance, lack of interest in activities and social isolation.  The Veteran denied impairment in daily activities.  

SSA records show that the Veteran was found to be disabled due to affective disorders but also due to osteoarthrosis and allied disorders.  He stated that due to his mental disorders he cannot function, doesn't like being around too many people and has problems with focusing, concentrating, and remembering things, such as directions. 

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for the acquired psychiatric disorder, to include PTSD and anxiety is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His acquired psychiatric disorder is shown to be manifested by gross impairment in thought process and communication, intermittent decline in maintaining minimal personal hygiene, significant anxiety, depression, isolation, hyperarousal and hypervigilance, memory loss, nightmares, flashbacks, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  These findings justify a 70 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as grossly inappropriate behavior, hallucinations, persistent danger of hurting others, and disorientation to time and place, nor does he forget the names of close relatives, own occupation, or own name.  Though the Veteran was noted for gross impairment in thought process and communication and intermittent decline in maintaining minimal personal hygiene, the record does not indicate that the Veteran's speech was intermittently illogical, obscure, or irrelevant and he has been able to converse with VA examiners and others in a clear, logical, and coherent manner.  Further, all examiners of record have found him able to perform other activities of daily living, to include his finances and maintaining his household without assistance, despite his acquired psychiatric disorder. 

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD and anxiety has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's disorder has not been manifested by total occupational and social impairment.

Extraschedular Consideration for acquired psychiatric disorder

The Board finds no evidence that the Veteran's service-connected acquired psychiatric disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008)

The criteria pertaining to acquired psychiatric disorder in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  



ORDER

Service connection for hearing loss of the right ear is denied.

Entitlement to a compensable evaluation for left ear hearing loss disability is denied.

Entitlement to a 70 percent rating for acquired psychiatric disorder is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

Here, the Veteran's claim for an increased rating for acquired psychiatric disorder included a claim for a TDIU, as the evidence indicates that he may be unemployable due to his psychiatric disorder.  The RO has not, however, adjudicated this claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, to include, requesting any required forms to be completed and a VA examination to address the question of whether the Veteran's service-connected disabilities render him unemployable.

3.  After completing development, the RO shall adjudicate the claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


